DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 03/30/2022 has been entered. Claims 1, 4-10 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 12/30/2021.


Response to Arguments
Applicant’s amendments, filed on 03/30/2022, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant's arguments, see Page 4, filed 03/30/2022, with respect to the 101 REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “the subject claims go beyond “mathematical concepts” and/or “mental processes”…the as a whole integrates any mathematical concept and/or mental process into a practical application…the subject claims are eligible because the claims are not directed to any judicial exception (abstract idea)…the subject claims recite meaningful features that amount to significantly more than an abstract idea…the subject claims recite patentable subject matter”. Examiner respectfully disagrees.
	Examiner’s broadest reasonable interpretation of the claimed invention is generic computer structure being used as tool to generically acquire information/data that is generally linked to a particular technological environment or field of use and perform an abstract idea [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. The claimed invention fails to add significantly more than an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. See updated 101 rejections (based on amended language) for further detail.  The rejections stand.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 4-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claims 1, 9, 10 recites first information regarding a first use state of a battery 5member mounted on a vehicle and second information regarding a second use state of the battery member at the time of reuse in which the battery member is used in a target product being different from the vehicle; and predict a lifetime of the battery member to be reused at the time of the reuse in the second use state according to the first information, the second information, and a type of the target product [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 4, 7, 8 recite(s) wherein the first information20 is information according to information collected in the vehicle.  predict the lifetime by inputting the first information, the second information, and the type of the target product to a model obtained through machine learning.  generate the model through machine learning [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a processor configured to; through machine learning; Examiner interprets these limitations to be merely using a computer as a tool to perform an abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. acquire information; inputting information; Examiner interprets these limitations to be generic computer functions using generic computer components as a tool to facilitate the identified abstract idea (i.e., generic data acquisition, data output, display, storing, etc.)); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. information regarding a use state of a battery 5member mounted on a vehicle; information regarding a use state at 15the time of reuse of the battery member; wherein the information 20regarding the use state of the battery member is information according to information collected in the vehicle; wherein the battery member includes at least one of a battery or an accessory component of the battery; wherein the accessory component includes at least one of a cooling fan, a current sensor, a voltage sensor, a temperature sensor, a battery calculation device, a contactor, a converter, or a fuse; Examiner interprets these limitations to be generally linking the data/information facilitating the identified abstract idea to a particular technological environment or field of use). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. For evidence, see Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UCHIDA (JP 2015225723A) (hereinafter “UCHIDA1”).

With respect to Claim 1, UCHIDA1 teaches:
acquire first information regarding a first use state of a battery 5member mounted on a vehicle and second information regarding a second use state of the battery member at the time of reuse in which the battery member is used in a target product being different from the vehicle (See Para 0013-0032); and 
predict a lifetime of the battery member to be reused at the time of the reuse in the second use state according to the first information, the second information, and a type of the target product (See Para 0013-0032).  

With respect to Claim 4, UCHIDA1 teaches:
wherein 
the first information20 is information according to information collected in the vehicle (See Para 0013-0032).  

With respect to Claim 5, UCHIDA1 teaches:
wherein 
the battery member includes at least one of a battery or an accessory component of the battery (See Para 0013-0032).  

With respect to Claim 9, UCHIDA1 teaches:
acquiring first information regarding a first use state of a battery member mounted on a vehicle and second information regarding a second use state of the battery member at a time of reuse in which the battery member is used in a target product being different from the vehicle (See Para 0013-0032); and  
15predicting a lifetime of the battery member to be reused at the time of the reuse in the second use state according to the first information, the second information, and a type of the target product (See Para 0013-0032).  

With respect to Claim 10, UCHIDA1 teaches:
20to acquire first information regarding a first use state of a battery member mounted on a vehicle and second information regarding a second use state of the battery member at a time of reuse in which the battery member is used in a target product being different from the vehicle (See Para 0013-0032); and 
to predict a lifetime of the battery member to be reused at the time of the reuse in the second use state according to the first information, the second information, and a type of the target product (See Para 0013-0032).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over UCHIDA (JP 2015225723A) (hereinafter “UCHIDA1”) in view of UCHIDA (JP 2012190611A) (hereinafter “UCHIDA2”).

With respect to Claim 6, UCHIDA1 teaches all the parent claims.
However UCHIDA1 is silent to the language of:
wherein 
the accessory component includes at least one of a cooling fan, a current sensor, a voltage sensor, a temperature sensor, a battery calculation device, a contactor, a converter, or a fuse.
UCHIDA2 further teaches:
accessory component includes at least one of a cooling fan, a current sensor, a voltage sensor, a temperature sensor, a battery calculation device, a contactor, a converter, or a fuse (See Para 0038, 0042, 0087).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify UCHIDA1 to include accessory component includes at least one of a cooling fan, a current sensor, a voltage sensor, a temperature sensor, a battery calculation device, a contactor, a converter, or a fuse.
One of ordinary skill in the art would have been motivated to modify UCHIDA1 because it would be beneficial to improve component management.

Claims 7, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over UCHIDA (JP 2015225723A) (hereinafter “UCHIDA1”) in view of UCHIDA (JP 2012190611A) (hereinafter “UCHIDA2”), YOU ET AL. (US 2017/0023649) (hereinafter “YOU”).

With respect to Claim 7, UCHIDA1 teaches all the parent claims.5
However UCHIDA1 is silent to the language of:
wherein 
the processor is configured to execute the program to predict the lifetime by inputting the first information, the second information, and the type of the target product to a model obtained through machine learning.
YOU further teaches:
predict the lifetime by inputting information to a model obtained through machine learning (See Para 0066, 0067, 0084, 0106 neural network).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify UCHIDA1 to include predict the lifetime by inputting information to a model obtained through machine learning.
One of ordinary skill in the art would have been motivated to modify UCHIDA1 because it would be beneficial to improve estimation of the state of battery.

With respect to Claim 8, YOU further teaches:
wherein 
the processor is configured to execute the program 10to generate the model through machine learning (See Para 0066, 0067, 0084, 0106 neural network).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify UCHIDA1 to include generate the model through machine learning.
One of ordinary skill in the art would have been motivated to modify UCHIDA1 because it would be beneficial to improve estimation of the state of battery.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864